FILED
                                                                                         COU   T OF
                                                                                                     APPEALS
                                                                                                  S""
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTO                                          N        t1

                                                                                       2N5JUL -    7 A   8:   g
                                              DTV11; 10N TT
                                                                                       SF,

In re the Matter of the Marriage of:                                   No. 46824- 7- I13,{

LA SHANDRE NICHELE BENT,

                                    Respondent,


                                                                 UNPUBLISHED OPIN]


 MICHAEL ST. GEORGE BENT,


                                    2

       MELNICK, J. —             Michael Bent appeals the trial court' s ordersl entered following a

dissolution   action.   He raises many constitutional arguments, most of which seem to involve the

parenting plan' s residential provisions and the trial court' s relocation order permitting La Shandre
Bent' s relocation to Florida with their children. We hold that Michael' s constitutional arguments

are meritless and that the trial court did not abuse its discretion when it established the parenting

plan' s residential provisions and granted La Shandre' s relocation petition. We affirm.

                                                   FACTS


        La Shandre and Michael Bente married on June 29, 1991, and separated on June 10, 2013

They have two dependent children who were ages 14 and 11 at the time of separation.




1 Bent' s brief is difficult to understand and he does not make clear which trial court orders he is
appealing.


2 To avoid confusion, we refer to the parties by first name throughout the remainder of this opinion.
We intend     no   disrespect.
46824 -7 -II



         La Shandre filed for dissolution.3 On June 10, 2013, the trial court granted La Shandre a

                                 order against   Michael    and    issued   an order   to   show cause.   After the show
temporary restraining


cause hearing, the trial court entered a temporary order establishing family support and it also

entered a temporary restraining order against Michael, allowing only supervised visitation with the

children. The trial court also ordered Michael to undergo a full psychological exam.

         Michael moved the trial court to amend the temporary restraining order, appoint a guardian

ad litem, order a psychological assessment of La Shandre, and order a bilateral child custody

evaluation. Following a hearing, the trial court ordered that Michael' s visitation with the children

shall no longer be supervised and appointed Dr. Landon Poppleton to perform a bilateral child

custody evaluation. The trial court denied the remainder of Michael' s motions.
         Dr. Poppleton began the               evaluation   in November 2013. "[             T] he original focus of the


evaluation was strictly on [ Michael] and what amount of parenting time his disposition approach

would    be   able   to   sustain."     I Report of Proceedings ( RP) at 94. But after La Shandre filed a notice

of intent to relocate to Florida, Dr. Poppleton performed psychological testing on La Shandre.

          On June 23, 2014, Dr. Poppleton completed a bilateral child custody evaluation and issued

a report. Dr. Poppleton concluded that a difficult dynamic exists between La Shandre and Michael,

which " does not          bode   well   for joint decision making." Ex 2, at 24. Dr. Poppleton concluded that


both children demonstrated a good relationship with each parent and that La Shandre had been the

primary parent, carrying the demands of day-to- day parenting. Dr. Poppleton also investigated the
issue of La Shandre' s intent to relocate to Florida. Dr. Poppleton reviewed each RCW 26. 09. 520




3 The record on appeal does not contain La Shandre' s petition for dissolution; however, the parties
 agree   that La Shandre filed for dissolution.             La Shandre asserts that she filed for dissolution on
 June 10, 2013.




                                                                  F)
46824 -7 -II



relocation factor and recommended that the trial court allow La Shandre to relocate with the

children.



           Trial began .on          July   7, 2014.   The trial court heard testimony from Dr. Poppleton, La

Shandre, Michael, one of Michael' s coworkers, and one of Michael' s extended family members.

The parties presented evidence that La Shandre had been the children' s primary caregiver and that

she quit working, at Michael' s request, after the oldest child was born. The evidence also showed

that both children had a good relationship with each parent and that La Shandre carried the

demands         of   day- to- day    parenting.    The trial court heard testimony regarding available familial

support in Florida, as well as the children' s involvement in school and extracurricular activities

and the availability of those activities if the children reside primarily with La Shandre in Florida.

The trial court also heard testimony regarding Michael' s employment schedule.

           On August 20, 2014, the trial               court   issued   an oral   ruling.   The trial court found Dr.


Poppleton'       s report and       testimony to be " very instructive    and reliable."    VI RP at 724. On October


10, 2014, the trial court entered written findings of fact and conclusions of law, a dissolution

decree, a permanent parenting plan, a child support order, and an order on objection to relocation.

           The trial court designated La Shandre as the primary custodial parent4 because, based on

the testimony of Dr. Poppleton, La Shandre, and Michael, she spent the majority of the time with

the children. After considering each RCW 26. 09. 5 20 relocation factor, the trial court ordered that

La Shandre could relocate with the children. The trial court entered the following written findings

based      on   the factors    enumerated         in RCW 26. 09. 520: ( 1)   La Shandre and Michael both have a


strong relationship with the children, but La Shandre has been more involved with the children' s
lives. (   2) Although there is no agreement for La Shandre to relocate with the children, La Shandre



4 RCW 26. 09. 285


                                                                 91
46824 -7 -II




and Michael had previously significantly discussed moving the family to Florida and the evidence

                            that                                 to Florida     would   be beneficial for the      children. (   3) It
presented supports                 they    agreed a move



would be more detrimental to disrupt contact between the children and La Shandre and she will be

the better parent to help the children work through changes resulting from the move to Florida than
Michael. (      4) Restrictions           under        RCW 26. 09. 191 do        not    apply. (      5)    La Shandre sought the


relocation     in    good       faith,    and    Michael     objected      in   good    faith. (      6) Although there will be


adjustments to new schools in Florida and negative effects of moving the children, there is no

evidence     of physical          detriment       and no    detriment      sufficient   to    rebut   the   presumption. (   7) This


factor does    not   apply because the quality              of   life in both locations is      comparable. (     8) The parenting

plan provides        an "   alternate arrangement sufficient to continue the children' s relationship with


 Michael]."       Clerk'    s   Papers ( CP)      at   105. ( 9) This factor does       not   apply. ( 10) The financial benefits


to La Shandre        and    the   children outweigh          the cost. (    11) The trial court did not consider this factor


because it was making a final decision.

        The trial court ordered that when La Shandre and the children moved to Florida, Michael

would have parenting time during the school year of one visit every three months in Washington,

including      the children' s           winter    and    spring breaks.        Additionally, the trial court ordered that

Michael would be entitled to one visit per month in Florida that would equate to a standard

weekend      of     two   overnights.           Furthermore, the trial court awarded Michael 60 percent of the


summer     break in         one   block     of   time.    The trial court scheduled holidays between the parents in


alternating even and odd years.


         Michael appeals.




                                                                      11
46824 -7 -II



                                                            ANALYSIS


I.       SELF -REPRESENTED LITIGANT AND ASSIGNMENTS OF ERROR

         Michael first         requests    us   to    overlook "    any   formatting     or procedural           oversights"   in his


appeal   because he is         a self r
                                      -epresented        litigant ( SRL). Br.     of   Appellant      at   10.   SRL' s are held to


the   same   standard     as     attorneys      and    must   comply      with   all   procedural     rules on appeal.         In re


Marriage of Olson, 69 Wn.               App.    621, 626, 850 P.2d 527 ( 1993).           We reject Michael' s request.


         RAP 10. 3(      a)(   4) & (   g) requires separate assignments of error for each of the trial court' s

contested factual findings. Because Michal failed to assign error to any of the trial court' s factual

findings,    we     treat them    as verities on appeal.           Tapper v. Emp' t Sec. Dep' t, 122 Wash. 2d 397, 407,

858 P.2d 494 ( 1993).


II.      PRESUMED CONSTITUTIONALITY OF STATUTES


         Michael       requests "       a Declaratory Judgment clarifying Washington' s Courts' holding on

                                         of civil     statutes."   Br.    of   Appellant   at   13.    Notwithstanding that a
presumed       constitutionality


declaratory judgment is not appropriate in this forum, the case law in this area is very clear: courts
presume that statutes are constitutional and the burden to show unconstitutionality is on the

challenger.     Assn of Wash. Spirits &               Wine Distribs. v. Wash. State Liquor Control Bd., 182 Wash. 2d
342, 350, 340 P.3d 849 ( 2015);               Amunrud v. Bd. ofAppeals, 158 Wash. 2d 208, 215, 143 P.3d 571

 2006); In     re   Marriage of Johnson, 96 Wash. 2d 255, 258, 634 P.2d 877 ( 1981).                           We reject Michael' s


request for a declaratory judgment.




                                                                    9
46824 -7 -II




III.      MICHAEL' S CONSTITUTIONAL ARGUMENTS LACK MERIT

          A. "           Right to Parent -Child Association"—                      Fundamental Parental Liberty Interest

          Michael         argues     that,    although       his " legal        right    to   parentage     was   undisturbed,"     the trial


                                                                                                5
court' s orders violate            his "   right   to   parent- child association. ,                Br.   of   Appellant   at   18, 26.   It is


unclear to which trial court order Michael is referring, but Michael seems to claim that the

                plan violated       his fundamental            parental      liberty      interest. This argument lacks merit and
parenting


we reject it.


          In support of his argument, Michael relies on In re the Marriage ofKing, 162 Wash. 2d 378,

386, 174 P.3d 659 ( 2007).                  But his    reliance      is   misplaced.         In that case, our Supreme Court held


that in dissolution proceedings, the trial court must balance the rights of both parents and further

held that fundamental constitutional rights are not implicated as in a termination or dependency

proceeding.        King, 162 Wash. 2d     at   385. "     The entry of a parenting plan effectuating the legislative

purpose of continued parental involvement in the children' s lives does not equate to an action

where the State is seeking to terminate any and all parental rights and parental involvement with

                                                                                                          King, 162 Wash. 2d at 385.       The
the    children,       severing the    parent- child         relationship permanently."


entry of a parenting plan is a statutory requirement when children are involved in the marriage,
and     entry   of such      does    not     terminate either parent' s                 parental    rights.    King, 162 Wash. 2d at 385.

Rather, it allocates parental rights to ensure that the parents may still exercise those rights. King,
162 Wash. 2d        at   3 85. "   Even where a parenting plan results in [children] spending substantially more,




5
    Throughout his brief, Michael                   refers    to the "     County." The record contains no information that
any county or state agency had involvement in this case. Additionally, from the context of some
of     Michael'   s arguments,         he    seems      to   use "   County"      to    refer   to the trial    court.   We do our best to

address all of his arguments.




                                                                            2
46824 -7 -II



or even all, of ... [          their] time with one parent rather than the other, both parents remain parents


and retain substantial rights, including the right to seek future modification of the parenting plan."

King, 162 Wash. 2d at 386; RCW 26. 09.260.

           This case is a dissolution proceeding with a parenting plan, not a termination or dependency

proceeding.           The state is not a party to the proceedings and had no say in determining how La

Shandre' s and Michael' s residential time was divided. Michael provides no developed argument

as to why the parenting plan does not effectuate the legislative purpose of continued parental

involvement.           Thus, the interest at stake in this proceeding is not a fundamental parental liberty

interest. We reject Michael' s argument.


           B.           State and Federal Equal Protection Claims

           Michael next argues that a state or federal equal protection analysis should have been

applied        in the dissolution proceeding.           Michael claims that no compelling state interest exists to

justify allegedly violating his right to equal protection. For a violation of equal protection to occur,
a   law   or   its   application must confer a privilege          to   a class of citizens.   WASH. CONST.,    art.   1, §   12;



King, 162 Wash. 2d        at    396.   The privileges and immunities provision of our constitution protects


    against,laws serving the interest of special classes of citizens to the detriment of the interests of
all citizens."'         King, 162 Wash. 2d at 397 ( quoting Grant, County. Fire Prot. Dist. No. S v. City of
Moses Lake, 150 Wash. 2d 791, 812; 83 P.3d 419 ( 2004)).                             Privileges and immunities refers to


fundamental                                    to                 Washington.     King, 162 Wash. 2d   at   397.   But here,
                      rights   that   belong        citizens of




Michael fails to identify a privilege and how the dissolution statutes deny him a privilege to which

he   would       have been      entitled   but for   state   interference. Fundamental constitutional rights are not


implicated. Therefore, we reject Michael' s argument.




                                                                   7
46824 -7 -II




        Additionally, no violation occurred under a federal equal protection analysis. No state shall

                                     its jurisdiction the       equal protection of              the   laws."   U. S. CONST. amend.
 deny to   any    person within



XIV, § 1. "    The   states must     treat like      cases alike."         King, 162 Wash. 2d at 397. Michael cites no case

supporting his claim that the state has drawn any distinction or classification to which he is subject.

In addition, the record contains no basis to conclude that the state is responsible for any

classification. See King, 162 Wash. 2d at 397. Therefore, no basis exists for Michael' s claim that the

state violated     his   constitutional        rights under     federal          equal   protection      analysis.   We reject this


argument.




        C.         Parental Autonomy

        Michael next seems to argue that the parenting plan infringes on " his right to parental

autonomy."        Br.    of   Appellant   at    36.    But the trial court imposed no restrictions on Michael' s


parenting.     The trial court specified that no statutory restrictions applied.6 Furthermore, the trial

court ordered      that "[    e] ach parent shall make decisions regarding the day-to- day care and control

of each child while the children are residing with that parent" and that " either parent may make

                                                 health or                                              CP at 128.   The trial court
emergency      decisions       affecting the                  safety        of   the   children."




ordered    that   major       educational      and    medical   decisions           shall   be    made    jointly.   It imposed no


restrictions on decision making. Therefore, Michael' s argument is without merit and we reject it.

          D.         Due Process Violations


          Michael next argues that the " huge financial burdens" imposed on him by the trial court' s

orders violated      due      process.   Br.   of   Appellant   at    39.     Michael does not identify which of the trial

court orders he challenges and provides no substantive argument regarding the property

distribution,     maintenance award, or child support order. "'[                         P] arties raising constitutional issues



  RCW 26. 09. 191



                                                                     H.,
46824 -7 -II




must present considered arguments                     to this   court.' ... `[      N] aked castings into the constitutional sea


are not sufficient         to   command         judicial   consideration and            discussion."'   State v. Bonds, 174 Wn.


App.    553, 567       n. 3,   299 P.3d 663 ( 2013) (       quoting State v. Johnson, 119 Wash. 2d 167, 171, 829 P.2d
1082 ( 1992)) (        second alteration         in   original) ( citation omitted).         We decline to consider Michael' s


due process argument.


           E.          42 U.S. C.      § 1983 Claim

           Michael       seems     to   seek relief under       42 U.S. C. §       1983, alleging that the trial court infringed

on   his   rights. "    Under 42 U.S. C. §           1983, a plaintiff may recover money damages if [he] can show

that [ he]   has been deprived            of some      federal   right."     Sintra, Inc. v. City ofSeattle, 119 Wash. 2d 1, 11,

829 P.2d 765 ( 1992). Although                  state courts     have   concurrent       jurisdiction to hear   and   decide § 1983


claims, Michael never brought a claim in the trial court for deprivation of substantive due process

                                                                    1983.         See Sintra, Inc., 119 Wash. 2d    at    11.   Because
rights or an unconstitutional                 taking    under §




there is nothing to review, we reject this claim.

III.        RESIDENTIAL PROVISIONS


            Michael next seems to argue that because he is the fitter parent, the trial court' s conclusion

that it would be in the best interest of the children to reside the majority of the time with La Shandre

is incorrect.      Michael fails to assign error to the trial court' s finding that La Shandre is the primary




  Michael also argues that the state' s " parens patriae duty obligated it to assure the Bent children
were entrusted          to fit   parent( s)."     Br.   of   Appellant       at   28.   The state was not a party in this private
matter initiated by the parties. Michael' s argument is unclear, misplaced, and unsupported by any
legal basis; therefore,            we    do   not consider   Dependency of I.J.S., 128 Wash. App. 108,
                                                                 it. See In       re


 116,   114 P.3d 1215 ( 2005) ( The state has an obligation to intervene and protect a child from harm

in a termination proceeding.).




                                                                         9
46824 -7 -II




custodial parent. He also fails to provide sufficient argument on the parenting plan. We hold that

the trial court did not abuse its discretion in establishing the parenting plan' s residential provisions.

         A.           Standard of Review


         We review a trial court's decisions about the parenting plan provisions for an abuse of

                                                                  599, 606, 109 P.3d 15 ( 2005).       A trial court
discretion. In        re   Custody   of Halls, 126 Wn.   App.

abuses   its discretion if the decision       rests on unreasonable or untenable grounds.            Halls, 126 Wn.


App.   at   606.      Because the trial court hears evidence firsthand and has a unique opportunity to

            the   witnesses, we are "`                reluctant   to   disturb   child placement   dispositions."'   In
observe                                   extremely


re   Parentage     of Schroeder,     106 Wn.   App.   343, 349, 22 P.3d 1280 ( 2001) (     quoting In re Marriage

of Schneider, 82 Wn.          App.    471, 476, 918 P.2d 543 ( 1996),      overruled on other grounds by In re

Marriage of Littlefield, 133 Wash. 2d 39, 940 P.2d 1362 ( 1997)).                     Decisions regarding residential

provisions must be made in the best interests of the children after considering the factors set forth

in RCW 26. 09. 187( 3).         In re Parentage ofJ.H., 112 Wash. App. 486, 492- 93, 49 P.3d 154 ( 2002).

            In determining the residential provisions of a permanent parenting plan, the trial court

considers the best interests of the child by analyzing seven factors identified in RCW

26. 09. 187( 3)( a):


            i) The relative strength, nature, and stability of the child's relationship with each
            parent;

            ii) The agreements of the parties, provided they were entered into knowingly and
            voluntarily;
            iii) Each parent's past and potential for future performance of parenting functions,
                   including whether a parent has taken greater responsibility for performing
            parenting functions relating to the daily needs of the child;
             iv) The emotional needs and developmental level of the child;
            v) The child's relationship with siblings and with other significant adults, as well
            as the child's involvement with his or her physical surroundings, school, or other
            significant activities;

             vi) The wishes of the parents and the wishes of a child who is sufficiently mature
            to express reasoned and independent preferences as to his or her residential
            schedule; and




                                                            10
46824 -7 -II



          vii)     Each      parent' s   employment     schedule,        and     shall   make    accommodations

         consistent with those schedules.


The   statute      further    specifies    that "[ fJactor ( i)    shall    be   given    the   greatest    weight."       RCW


26. 09. 187( 3)(   a).   As long as the trial court properly considers these statutory factors, it has wide

discretion in determining parenting responsibilities. In re Marriage ofPossinger, 105 Wash. App.
326, 335, 19 P.3d 1109 ( 2001).


         B.            The Trial Court Did Not Abuse its Discretion


         Here, the trial court considered all of the evidence presented at trial and properly applied


the statutory factors         contained     in RCW 26. 09. 187( 3)(        a).   In particular, the trial found that the


evidence showed the children demonstrate a good relationship with each parent and La Shandre

has   been       the                 parent,                the    demands         of    day- to- day    parenting.        RCW
                         primary                carrying


26. 09. 187( 3)(   a)(   i), ( iii). The trial court acknowledged the importance of the children spending


significant time with Michael at " this stage in their lives" and gave more time to Michael with the

children   than Dr. Poppleton            recommended.      VI RP    at   730; RCW 26. 09. 187( 3)(        a)(   iv). But the trial


court also found that separating the children from La Shandre would be detrimental and determined

that the children should reside primarily with her.

         In making the determination that La Shandre could relocate with the children, the trial court

considered testimony regarding available familial support in Florida, the children' s involvement

in school and extracurricular activities, and the availability of those activities in Florida. The trial

court also heard testimony regarding Michael' s employment and included provisions for telephone
access   in   accordance with        Michael'   s schedule.   RCW 26. 09. 187( 3)(         a)( vii).   Because the trial court


based its residential provision decision on the statutory factors set forth in RCW 26. 09. 187( 3)( a)

and on the evidence presented, its decision was not based on untenable grounds or manifestly




                                                              11
46824 -7 -II



unreasonable.        Therefore, the trial court did not abuse its discretion when it established the.

residential provisions in the parenting plan.

V.      RELOCATION


        Michael' s remaining arguments seem to revolve around the trial court' s decision to grant

La Shandre' s petition for relocation. We hold that the trial court did not abuse its discretion when

it granted La Shandre' s relocation petition.


        A.           Standard of Review


        We review the trial court's decision to grant or deny a petition for relocation for abuse of

discretion. In       re   Marriage of Horner, 151 Wash. 2d 884, 893, 93 P.3d 124 ( 2004).         A trial court


abuses its discretion if its decision is manifestly unreasonable or based on " untenable grounds or

reasons."      Horner, 151 Wash. 2d at 893 ( quoting State v. Brown, 132 Wash. 2d 529, 572, 940 P.2d 546

 1997)). "`     A [ trial]    court's decision is manifestly unreasonable if it is outside the range of

acceptable choices, given the facts and the applicable legal standard; it is based on untenable

grounds if the factual findings are unsupported by the record; it is based on untenable reasons if it

is based on an incorrect standard or the facts do not meet the requirements of the correct standard.

Horner, 151 Wash. 2d at 894 ( quoting Littlefield, 133 Wash. 2d at 47).

         As discussed above, generally, we review the trial court' s findings of fact and conclusions

of law to determine whether substantial evidence in the record supports the findings and, if so,

whether the findings support the trial court' s conclusions. In re Marriage ofFahey, 164 Wash. App.
42, 55- 56, 262 P.3d 128 ( 2011).        Unchallenged findings   of   fact   are verities on appeal.   Tapper,
122 Wash. 2d       at   402.   Michael failed to assign error to any findings of fact; therefore, we treat the

trial court' s factual determinations as verities.




                                                        12
46824 -7 -II




         B.           Standard Under the Child Relocation Act


         In 2000, the legislature           passed   the Child Relocation Act ( CRA),             RCW 26. 09. 405-. 560,


which shifts the analysis away from the best interests of the child to an analysis focusing on the

best interests   of    the   child and    the relocating   person.   LAWS   of   2000,   ch.   21, §§   1, 14; Horner, 151
Wash. 2d    at   886- 87.    The CRA creates a rebuttable presumption that the relocation will be allowed,

which    may be        rebutted    when     the objecting party      proves   that "   the detrimental effect of the


relocation outweighs the benefit of the change to the child and the relocating person, based upon

 11   child relocation]       factors."    RCW 26. 09. 520. The burden of overcoming the presumption is on

the objecting party. Horner, 151 Wash. 2d at 895. The factors are:

           1) The relative strength, nature, quality, extent of involvement, and stability of the
         child's relationship with each parent, siblings, and other significant persons in the
         child' s life;
          2) Prior agreements of the parties;
           3) Whether disrupting the contact between the child and the person with whom the
          child resides a majority of the time would be more detrimental to the child than
          disrupting contact between the child' and the person objecting to the relocation;
           4) Whether either parent or a person entitled to residential time with the child is
          subject to limitations under RCW 26. 09. 191;
           5) The reasons of each person for seeking or opposing the relocation and the good
          faith of each of the parties in requesting or opposing the relocation;
           6) The age, developmental stage, and needs of the child, and the likely impact the
          relocation or its prevention will have on the child' s physical, educational, and
          emotional development, taking into consideration any special needs of the child;
           7) The quality of life, resources, and opportunities available to the child and to the
          relocating party in the current and proposed geographic locations;
           8) The availability of alternative arrangements to foster and continue the child's
          relationship with and access to the other parent;
           9) The alternatives to relocation and whether it is feasible and desirable for the
          other party to relocate also;
           10) The financial impact and logistics of the relocation or its prevention; and
           11) For a temporary order, the amount of time before a final decision can be made
          at trial.



RCW 26. 09. 520.




                                                               13
46824 -7 -II




           These factors are not listed or weighted in any particular order. RCW 26. 09. 520; Horner,
151 Wash. 2d           at      887.    The trial court must consider each of the factors and determine by a

preponderance of the evidence whether these factors show that relocation would be more

detrimental than.beneficial, and it must make findings on the record regarding each of the factors.

Horner, 151 Wash. 2d at 895- 97.


           C.            The Trial Court Did Not Abuse Its Discretion


           Because Michael objected to relocation, the burden shifted to him to rebut the presumption

that    permitted relocation.              The record establishes that the trial court sufficiently considered the

relocation      factors;       and,   its findings      of   fact    support   its   conclusions of    law. The trial court found


that    factors (   1), (    2), ( 3), ( 6), ( 8), (   10) weighed in favor of permitting La Shandre to relocate to

Florida.8 Because the trial court considered each factor and found that Michael did not rebut the

presumption favoring relocation, its conclusion,to allow La Shandre to relocate is supported by its
findings. Thus, the trial court' s decision to grant La Shandre' s petition for relocation was neither

based on untenable grounds nor manifestly unreasonable. Therefore, the trial court did not abuse

its discretion when it granted La Shandre' s petition for relocation.

VI.        ATTORNEY FEES


           La Shandre requests attorney fees on appeal and we grant her request on two grounds. RAP

18. 1   permits us          to award attorney          fees to   a   party   entitled    to them   under " applicable   law."   RCW


26. 09. 140 allows us, in our discretion and after considering the " financial resources" of the parties,

to order a party to pay the attorney fees of the other party in cases governed by chapter 26. 09 RCW.

We may award such fees after considering the financial need of the requesting party, the other

party' s ability to pay,            and   the   arguable merits of           the     issues   raised on appeal.   In re Marriage of



8
    The trial   court       found that factors ( 4), ( 7),          and ( 9) did not apply.


                                                                         14
46824 -7 -II




Kim, 179 Wn.           App.   232, 256, 317 P.3d 555,        review    denied, 180 Wash. 2d 1012 ( 2014).             A party must

                       financial declaration for his            her                 to be considered.          RAP 18. 1(    c).   La
timely file        a                                       or         resources




Shandre filed a financial declaration on March 5, 2015.

             La Shandre has         significant   financial     need, as she      is currently    unemployed.       Her monthly

net    income is $ 3, 888. 33         while   her   expenses      total $ 7, 112. 73 monthly.            La Shandre' s earning

capacity is approximately $ 40, 000 to $ 45, 000                  per year.       Michael      earns   approximately $ 126, 000


plus   bonuses         per year.    Michael   raises meritless     issues.       Therefore, we grant La Shandre attorney

fees on appeal under RAP 18. 1.


             La Shandre also requests attorney fees on the ground that Michael' s appeal is frivolous.

RAP 18. 9. Such a claim requires us to consider the following factors:

              1) A civil appellant has a right to appeal under RAP 2. 2, ( 2) all doubts as to whether
             the   appeal   is frivolous   should    be   resolved      in favor   of   the   appellant, (   3) the record
             should be considered as a whole, ( 4) an appeal that is affirmed simply because the
             arguments are rejected is not frivolous, and ( 5) an appeal is frivolous if there are no
             debatable issues upon which reasonable minds might differ, and it is so totally
             devoid of merit that there was no reasonable possibility of reversal.


Streater v. White, 26 Wash. App. 430, 434- 35, 613 P.2d 187 ( 1980).

             Here, Michael' s brief is inadequate to make clear which trial court orders he is appealing

and     he    provides      no     argument   specific    to any      of   the   orders.      He raises numerous meritless


constitutional issues for the first time, most of which pertain to well- settled areas of law and some

of which have no bearing on this appeal. Because no reasonable minds might differ and Michael' s

arguments are so devoid of merit that there is no reasonable possibility of reversal, we also award


attorney fees to La Shandre under RAP 18. 9.




                                                                   15
46824 -7 -II



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




                                                                    a




                                                             Melnick, J.


We concur:




        Worswick, J.




         Johanson, C. J.